DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	See the response to the arguments presented in the appeal brief below the new grounds of rejection now being presented in this non-final office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US Patent No. 5,632,236) in view of Burnham (US Patent No. 1,170,509).
Regarding claim 1:
	Joyce teaches an atmospheric gas water heater (3) comprising: a tank (10) containing water to be heated; a flue assembly (9) positioned within the tank; and a burner (2) assembly in fluid communication with the flue assembly, the burner assembly including, a burner having a body (4) , and a screen member (5) coupled to the body, and a conduit (7) fluidly connected to the body, the conduit having an open end (open end towards 7a), the open end configured to receive gas and air, wherein a flow of the gas and the air from the open end through the conduit to the body and past the screen member is defined as a downstream direction (see figures 1-3), wherein the screen member defines a zone of combustion, wherein the gas and the air is 100% premixed together upstream of the zone of combustion (it is 100% premixed in 7).
	Joyce fails to disclose the body of the burner has a first segment extending between a first end and a second end, a second segment extending from the first segment at the first end, and a third segment extending from the first segment at the second end, the second segment and the third segment extending parallel to and spaced apart from each other to form a U-shape, a baffle assembly positioned entirely within the first segment of the body, the conduit connected to the first segment at an opening and wherein the baffle assembly does not extend through the opening into the conduit.
	Burnham teaches a burner similar to Joyce including a body (U-shaped burner member 2) of the burner has a first segment (portion of body including 1 perpendicular to 4/40) extending between a first end and a second end, a second segment (one end portion of 2 extending parallel to 4/40) extending from the first segment at the first end, and a third segment (the other end portion of 2 extending parallel to 4/40) extending from the first segment at the second end, the second segment and the third segment extending parallel to and spaced apart from each other to form a U-shape (see figure 1) and a baffle (8/80) assembly position entirely within the first segment of the body (see figure 3 where the baffle is entirely within portion 10 which is part of the first segment), a conduit (4) fluidly connected to the first segment of the body at an opening (see figure 3 where 4 connects to the first segment of the body 9/10 at an opening of the first segment) and wherein the baffle assembly does not extend through the opening into the conduit (see figure 3 where the baffle does not extend into the conduit which is made entirely of the part 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce with the teachings of Burnham to include the burner body shape of Burnham since the novel shape prevents the burner from backfiring (see at least Burnham column 1, lines 11-22).

Regarding claim 2:
	Joyce modified above teaches the gas is only diluted by the air entering the burner assembly via the conduit (as there are no other air entrances because the combustion chamber is required to be a “sealed combustion chamber”, see at least title and abstract).

Regarding claim 3:
	Joyce modified above teaches a combustion chamber (8) configured to receive the burner assembly, wherein all of the air entering the combustion chamber is directed through the body of the burner and past the screen member (see at least figure 3 where all the air enters through 7, and see claim 2 addressed above).

Regarding claim 4:
	Joyce modified above teaches the conduit includes a venturi portion (curved portion of 7), and wherein the venturi portion is positioned at the open end (see figure 3).

Regarding claim 5:
	Joyce modified above teaches the conduit is positioned between the second segment and the third segment (see Burnham as modified above figures 1 and 3).

Regarding claim 6:
	Joyce modified above teaches the conduit extends in an axial direction and wherein the baffle assembly is positioned within the first segment (see figure 3 of Burnham as modified above), and include a first and a second curved baffle (see figure 2 of Burnham as modified above where with the conduit the baffle can be seen as having two “c” shaped curved portion one facing the left and one facing the right) to direct the premixed gas and air towards the second and third segments respectively, each of the first and second curved baffle members defining an axis of curvature that is arranged parallel to the axial direction (see figure 2 where the axis of curvature of the two baffle “c” shaped members is parallel to the conduit’s axis).


Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Burnham and further in view of Smith (US Patent No. 5,547,372).
Regarding claim 7:
	Joyce modified above teaches an atmospheric gas water heater comprising: a tank (10) containing water to be heated; a flue (9) assembly positioned within the tank; and a burner assembly (2) in fluid communication with the flue assembly, the burner assembly including, a burner having a body (at least 2 of Burnham as modified above), and a screen member (5) coupled to the body, the body having a curved surface (see figure 1 of Burnham), and a conduit (4 of Burnham modified above) fluidly connected to the body, the conduit having an open end, the open end configured to receive gas and air (see figure 3), wherein a flow of the gas and the air from the open end through the conduit to the body and past the screen member is defined as a downstream direction (see figure 3), wherein the screen member defines a zone of combustion, wherein the gas and the air is 100% premixed together upstream of the zone of combustion (see claim 1 addressed above), wherein during operation the burner is configured to oscillate at a first vibration frequency (all things have a natural frequency that they will vibrate at when operated, the burner of Joyce as modified above inherently will oscillate at its natural vibration frequency when in use as well), wherein during operation, flames produced at the zone of combustion are configured to oscillate at a second vibration frequency (inherent see above note) and a curved surface of the body.
	Joyce modified above fails to disclose the curved surface of the body is configured to maintain the first vibration frequency at a frequency greater than the second vibration frequency throughout operation of the water heater.
	Smith teaches a burner similar to Joyce including adjusting the shape of the body of the burner to prevent a resonant frequency between the burner plate and the burner flames (see at least column 4, lines 13-24).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce with the teachings of Smith to use the curved surface of the body to maintain the burner plate frequency higher than the flame frequency in order to arrive at a no resonance operating condition.  Where the examiner notes that a ‘no resonance’ operation is a well known phenomenon in the art and is obtained by having the vibration frequencies of the burner and flame be different enough that no resonance occurs (which could lead to excessive noise).  This can only be accomplished in two ways, by having the vibration frequency of the flame be higher or by having the vibration frequency of the burner be lower and as such it would be “obvious to try” having the curved surface configured to maintain the burner body vibration frequency to be greater than the flame vibration frequency to create a ‘no resonance’ operation.

Regarding claims 8-10:
	See claims 2-4 addressed above.

Regarding claim 11:
	Joyce modified above teaches all of the above except wherein the first vibration frequency is at least 1.5 times greater than the second vibration frequency, while the examiner notes that although Joyce modified above teaches the vibration frequency being different it is not necessarily 1.5 times greater, however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency be at least 1.5 times greater since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	The examiner notes that the case law requires that the parameter must first be recognized as a result-effective variable, a variable which achieves a recognizable result, before the workable ranges might be characterized as routine.  Where the result effective variable in this situation is the resonance, or lack thereof, in the burner, where the variable being adjusted is the dimensions of the curved surface (see Smith column 4, lines 18-20 where a change in dimension is clearly related to resonance.  With the result effective variable defined it then would have been obvious to determine the optimum working range of the resonance which is defined as the difference between the frequencies of the burner and the flame, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency of the burner be 1.5 times higher than the frequency of the flame through routine optimization.

Regarding claim 12:
	Joyce modified above teaches a cross-sectional shape of the body is a C-shape to form the curved surface (see figure 1 of Burnham where the body is C-shaped).

Regarding claim 13:
	Joyce modified above teaches the screen member is movably coupled to the body by some means.
	Joyce modified above fails to disclose the means in a flange, however the examiner notes that attaching the screen to the body with a flange instead of the means in Joyce would be an art equivalent well known throughout the art to be interchangeable and would therefore be a simple design choice to switch one for the other.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Burnham and further in view of Moore et al (US Patent No. 4,924,816).
Regarding claim 14:
	Joyce modified above (in claim 1 addressed above) teaches an atmospheric gas water heater comprising: a tank (10) containing water to be heated; a flue (9) assembly positioned within the tank; a combustion chamber (8) fluidly connected to the flue assembly; and a burner assembly (2) positioned within the combustion chamber, the burner assembly including, a burner having a body (2 of Burnham as modified above), and a screen member (5) coupled to the body, and a conduit (4 of Burnham as modified above) fluidly connected to the body, the conduit having an open end, the open end configured to receive gas and air (see at least figure 3), wherein a flow of the gas and the air from the open end through the conduit to the body and past the screen member is defined as a downstream direction (see figure 3), wherein the screen member defines a zone of combustion, wherein the gas and the air is 100% premixed together upstream of the zone of combustion (see claim 1 addressed above and figures 1-3).
	Joyce modified above fails to disclose a pilot assembly at least partially positioned within the combustion chamber; wherein the pilot assembly is configured to receive a flow of gas and to combust said flow of gas using air directed through the body of the burner assembly and past the screen member.
	Moore teaches a water heater similar to Joyce including a pilot assembly (50, 60 and piezo ignitor, see column 5, lines 6-11) at least partially positioned within the combustion chamber (where 50 and 60 are within the combustion chamber); wherein the pilot assembly is mounted outside of the combustion chamber (see column 5, lines 6-11 where the piezo ignitor is exterior to the combustion chamber).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce with the teachings of Moore to include a pilot assembly in order to properly ignite the burner assembly.  Where the examiner notes that Joyce requires a closed combustion chamber (see at least title and abstract of Joyce) and the pilot of Moore would be inserted into the closed combustion chamber of Joyce where the only air provided to the combustion chamber is through the conduit/burner.

Regarding claims 16-17:
	See claims 3-4 addressed above.

Regarding claims 15 and 18:
	Joyce modified above teaches wherein the combustion chamber is defined at least partially by a wall member (see at least figure 3), the wall member having an outer surface and an inner surface (see figure 3), and wherein the pilot assembly is mounted to the outer surface outside the combustion chamber and extends through the wall member from the outer surface through the inner surface and into the combustion chamber (as modified above by Moore the pilot assembly is mounted to a door 66 of Moore comparable to door of Joyce in column 8, lines 50-60).

Regarding claim 19:
	Joyce modified above teaches the combustion chamber includes a door (see claim 18 addressed above) assembly having a door movably mounted to a fixed portion of the wall member, the door forming a portion of the wall member, and wherein the pilot assembly is mounted to the door (see claim 18 addressed above).

Regarding claim 20:
	Joyce modified above teaches the pilot assembly includes a pilot burner (50 of Moore as modified above), a spark ignitor (piezo ignitor of Moore as modified above), and a thermocouple (60 of Moore as modified above).


Response to Arguments
	Appellant submits in B. that it would not have been obvious to the person having ordinary skill in the art to modify Joyce with Burnham to prevent backfiring because Burnham teaches part of the structure that prevents backfiring is having the deflector 8 extend into port 10 and when incorporated in Joyce the deflector would extend into the pipe (7 of Joyce which appellant seems to be equating with port 10 of Burnham) and be opposite of what claim 1 requires. 
	The examiner notes that appellant’s argument that it would not have been obvious to a person having ordinary skill in the art to combine Joyce with Burnham is unsubstantiated, as appellant then proceeds to describe the manner and reasoning for how the two references would be combined, the manner being to have a deflector in Joyce and the reasoning being to prevent backfiring.  Regarding the combination the examiner notes that claim 1 is broad enough that portion 9 and 10 of Burnham can be considered part of the first section of the body with 4 of Burnham being considered the claimed conduit, from figure 3 of Burnham it is clear the baffle 8 of Burnham is completely within portion 9 and 10 of Burnham and not within the conduit 4 of Burnham.  After modification Joyce, as appellant noted, would include the entire burner body of Burnham to effectuate the advantage of preventing backfiring and thus the conduit 7 of Joyce would fit into 9 of Burnham and end before reaching baffle 8 of Burnham and satisfying the claimed limitations.
	Appellant submits in C. 1. that Smith does not teach configuring the burner to oscillate at a frequency and that while the burner has a natural frequency this is not the same as being “configured to” oscillate at a frequency and that the structure needs to be “designed or configured to accomplish the specified objective”.
	The examiner notes that when a burner is designed it is inherently designed knowing that there will be a natural vibration frequency and thus any burner “is configured to oscillate at a first vibration frequency” as claimed.  Furthermore, the examiner notes that Smith does teach the burner is designed to accomplish the specified objective, see column 4, lines 21-24 where the burner is “tailored” to obtain no resonance conditions.
	Appellant submits in C. 2. that Smith does not teach configuring the curved body of the burner to maintain the second vibration frequency higher than the first, since Smith refers to the “combustion chamber above the burner” as influencing flame resonance and not the burner itself and therefore cannot teach anything about the flame vibration frequencies relative to a burner vibration frequency.
	The examiner notes that in Smith column 4, lines 13-24 that it would be necessary to obtain no resonance operation by having “a flamestrip in which one or more of the various features or parameters were of different dimensions”.  The flamestrip 13 of Smith is the top portion of burner 1 which controls the flame characteristics, this is directly comparable to the curved surface 7 of Joyce and as combined the curved surface 7 of Joyce would be modified to have different dimensions to obtain no resonance operation.  ‘No resonance’ operation is a well known phenomenon in the art and is obtained by having the vibration frequencies of the burner and flame be different enough that no resonance occurs (which could lead to excessive noise).  This can only be accomplished in two ways, by having the vibration frequency of the flame be higher or by having the vibration frequency of the burner be lower and as such it would be “obvious to try” having the curved surface configured to maintain the burner body vibration frequency to be greater than the flame vibration frequency to create a ‘no resonance’ operation.
	Appellant submits in C. 3. that the ratio between the burner body and flame vibration frequencies is not a result effective ratio, where the courts found that a ratio that was not known from the prior art to have any particular significance did not support a claim of obviousness.
	The examiner notes that the case law requires that the parameter must first be recognized as a result-effective variable, a variable which achieves a recognizable result, before the workable ranges might be characterized as routine.  Where the result effective variable in this situation is the resonance, or lack thereof, in the burner, where the variable being adjusted is the dimensions of the curved surface (see Smith column 4, lines 18-20 where a change in dimension is clearly related to resonance.  With the result effective variable defined it then would have been obvious to determine the optimum working range of the resonance which is defined as the difference between the frequencies of the burner and the flame, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the frequency of the burner be 1.5 times higher than the frequency of the flame through routine optimization.
	Appellant submits in D. that presumably Joyce is not inoperative and would not need the pilot light of Moore and including the pilot light of Moore in Joyce is due to hindsight reasoning.
	The examiner notes that Joyce is silent as to the means for igniting burner 2, where it is possible Joyce intended the burner to be lit by a match, thus the pilot burner has a distinct advantage over the match lighting and the failing of Joyce to disclose the means for igniting the burner.  Furthermore, the examiner notes that even if it was the intention of Joyce to include a pilot for the burner, modifying Joyce with the pilot of Moore would be simple substitution for an art recognized equivalent, well known throughout the art to be interchangeable.
	Appellant further submits in D. that Groehl argues against a sealed combustion chamber (column 3, lines 15-21) and therefore the examiner’s assertion of having the pilot’s combustion air only flow through the burner since the rest of the combustion chamber is sealed is incorrect and this combination would not teach the claimed limitation “wherein the pilot assembly is configured to receive a flow of gas and to combust said flow of gas using air directed through the body of the burner”.
	The examiner notes that this argument is moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762